DETAILED ACTION
The Examiner acknowledges the amendments received 21 December 2022. Claims 1-49 are cancelled; claims 50-80 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 21 December 2022, with respect to the rejection(s) of claim(s) 50-80 under Good have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Min.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“treatment processing circuit”: (par. 0075 and 0078 of the Published Application) corresponding to “without limitation, a drug delivery processing circuit 121, a ventilator processing circuit 122, and/or a defibrillator processing circuit 123.  Drug delivery processing circuit 121 can be any processing circuit configured to administer a drug, compound, or other medical agent to a patient.  The drug, compound, or other medical agent can be delivered in a liquid form, a gaseous form, a tablet form, or some other form.  Ventilator processing circuit 122 can be any processing circuit configured to facilitate or assist a patient's breathing.  Defibrillator processing circuit 123 can be any processing circuit configured to deliver a therapeutic electric shock to, for example, re-start or stabilize a patient's heart rhythm.”
“treatment timing circuit”: no exact disclosure given, so corresponding to “timing circuit” in the Published Application, as best understood by the Examiner. 
“sensor processing circuit”: (par. 0075 and 0079-0080 of the Published Application) corresponding to “without limitation, microphone/video camera processing circuit 131, heartbeat monitor processing circuit 132, breathing sensor processing circuit 133, spectral muscle-chemistry sensor processing circuit 134, ECG sensor processing circuit 135, accelerometer processing circuit 136, ultrasound sensor processing circuit 137, end-tidal carbon dioxide (ETCO2) sensor processing circuit 138, and/or blood pressure sensor processing circuit 139.  Microphone/video camera circuit 131 can be any processing circuit configured to monitor a patient's physiological condition using a microphone, video camera, or photo camera.  Heartbeat monitor 132 can be any processing circuit configured to monitor and measure a patient's heartbeat, using for instance, haptic or auditory sensors.  Breathing sensor processing circuit 133 can be any processing circuit configured to monitor a patient's respiratory rate, or other aspects related to a patient's breathing.  Spectral muscle-chemistry sensor processing circuit 134 can be any processing circuit configured to use reflectance spectroscopy as a method to diagnose or determine a patient's condition.  ECG sensor processing circuit 135 can be any processing circuit configured to measure, monitor, and/or calculate a patient's electrocardiogram (ECG) waveform.”
“sensor timing circuit”: no exact disclosure given, so corresponding to “timing circuit” in the Published Application, as best understood by the Examiner.
“at least one processor”: (par. 0126 of the Published Application) corresponding to “any known processor, such as, but not limited to, an Intel®.  Itanium®.  or Itanium 2®.  processor(s), an AMD®  Opteron®  or Athlon MP®  processor(s), or Motorola®  lines of processors.  Communication port(s) 703 can be any of RS-232 port for use with a modem based dialup connection, a 10/100 Ethernet port, or a Gigabit port using copper or fiber, or wireless communication ports using, for example, WiFi, LTE, 3GPP, Bluetooth, NFC, or other wireless protocols.  Communication port(s) 703 may be chosen depending on a network such as a Local Area Network (LAN), Wide Area Network (WAN), or any network to which the computer system 700 connects.  Main memory 704 can be Random Access Memory (RAM), or any other dynamic storage device(s) commonly known to one of ordinary skill in the art.  Read only memory 706 can be any static storage device(s) such as Programmable Read Only Memory (PROM) chips for storing static information such as instructions for processor 702, for example.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 50, 57-59, 72-78 and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al (U.S. 2013/0131527). Min discloses (par. 0030) a treatment processing circuit (par. 0033-0036) configured to deliver treatment to a patient; a treatment timing circuit associated with the treatment processing circuit; a sensor processing circuit configured to obtain medical-related data corresponding to the patient; a sensor timing circuit associated with the sensor processing circuit; and at least one processor (par. 0065-0067) in communication with the treatment processing circuit, the treatment timing circuit, the sensor processing circuit, and the sensor timing circuit, the at least one processor configured to: determine a communications latency  by the sensor processing circuit (par. 0073).
Regarding claim 57, Min discloses (par. 0031) at least delivering an electric shock to the patient.
Regarding claim 58, Min discloses (par. 0063) at least an ECG sensor.
Regarding claim 59, Min discloses (par. 0063) at least a heartbeat sensor.
Regarding claim 72, Min discloses (Figure 2) the treatment processing circuit is one of a plurality of treatment processing circuits (70, 72).
Regarding claim 73, Min discloses (Figure 2) each of the plurality of treatment processing circuits includes a treatment timing circuit (79).
Regarding claim 74, Min discloses (Figure 2) the sensor processing circuit is one of a plurality of sensor processing circuits (82, 84).
Regarding claim 75, Min discloses (Figure 2) each of the plurality of sensor processing circuits includes a sensor timing circuit (74).
Regarding claim 76, Min discloses (par. 0030-0031) a defibrillator that includes at least the treatment processing circuit and the treatment timing circuit.
Regarding claim 77, Min discloses (par. 0030-0031) the defibrillator includes the sensor processing circuit, the sensor timing circuit, and the at least one processor.
Regarding claim 78, Min discloses (par. 0052) the treatment timing circuit and the sensor timing circuit are configured to communicate via a wireless network.
Regarding claim 80, Min discloses (par. 0052) the treatment processing circuit, sensor processing circuit, and the at least one processor are dispersed across two or more devices connected via a network.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-52, 62-63, 67-69, 70-71 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (U.S. 2013/0131527) in view of LaLonde et al (U.S. 7,978,062). Min discloses the claimed invention except for a time stamped signal. LaLonde, however, discloses (Figure 1B) a patient communicator for communicating with an implantable device that includes (col. 50, line 62-col. 51, line 19) collection of patient data with a time stamp to provide context to the data.
LaLonde and Min both disclose systems for collecting data for timing of stimulation. Therefore, it would have been obvious to one of ordinary skill in the art at 
Regarding claim 52, LaLonde discloses (event marker) a second time stamped signal.
Regarding claim 62, LaLonde disclose (col. 67, lines 24-34) the treatment timing circuit and the sensor timing circuit each has a clock, and wherein the processor is configured to: determine time differences between the clocks of the treatment timing circuit and the sensor timing circuit; and correct for the time differences between the clocks.
Regarding claim 63, LaLonde discloses (col. 10, lines 36-59) the sensor processing circuit is configured to be dynamically connected to and disconnected from the processor, and wherein the sensor processing circuit is configured to communicate with the processor only when it is dynamically connected.
Regarding claim 67, LaLonde discloses (col. 10, lines 36-59) the treatment processing circuit and the sensor processing circuit form a secure communications network.
Regarding claim 68, LaLonde discloses (col. 10, lines 36-59) the treatment processing circuit and the sensor processing circuit is each configured to dynamically join or leave the secure communications network.
Regarding claim 69, LaLonde discloses (col. 10, lines 36-59) the treatment processing circuit and the sensor processing circuit is each configured to dynamically join or leave the secure communications network via proximity detection.
Regarding claim 70, LaLonde discloses (Figure 1A) the processor is configured to output an indication representative of the communication latency between the treatment timing circuit and the sensor timing circuit to a medium for user review.
Regarding claim 71, LaLonde discloses (Figure 1A) output media that include screens and speakers.
Regarding claim 79, LaLonde discloses (col. 67, lines 24-34) the treatment timing circuit and the sensor timing circuit each has a clock and is each configured to correct for time differences between the clocks.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al (U.S. 2013/0131527). Min discloses the claimed invention but does not disclose expressly the use of IEEE 1588 precision time protocol. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the time synchronization .

Allowable Subject Matter
Claims 53-56 and 64-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792